Case: 12-13125    Date Filed: 03/04/2013   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-13125
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:10-cr-00203-JRH-WLB-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                          versus

ROBERT J. DEMELLO, JR.,

                                                              Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Georgia
                         _________________________

                                   (March 4, 2013)

Before MARCUS, WILSON and KRAVITCH, Circuit Judges

PER CURIAM:

      Charles C. Mayers, appointed counsel for Robert J. Demello, Jr., in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
              Case: 12-13125    Date Filed: 03/04/2013   Page: 2 of 2
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Demello=s conviction and

sentence are AFFIRMED.




                                         2